DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa; Masaru et al. (US 20150188577 A1, hereafter referred to as Ogawa) and Tai; Ying Yu et al. (US 20160306694 A1, hereafter referred to as Tai).

Rejection of claim 1:
Figure 1,  and;  Paragraphs [0023] and [0106] on respective pages 1 and 6  in Ogawa teaches A memory system/Semiconductor Memory Device 1 comprising: a nonvolatile semiconductor memory 2; and a controller 3 configured to maintain a plurality of log likelihood ratio LLR tables T1, T2,…,Tn, Tn+1 for correcting data read from the nonvolatile semiconductor memory 2), determine an order in which the LLR tables are referred to, based on a physical location of a target unit storage region of a read operation (Figure 1 and Step S7 of Figure 4 in Ogawa teaches that controller 3 is configured to determine an order 1, 2,…, n, n+1 in which the LLR tables are referred to), and carry out correcting of data read from the target unit storage region, using one of the LLR tables selected according to the determined order (Step S3 in Figure 4 in Ogawa teaches an error correction decoding of an LDPC encoded frame; hence, Ogawa teaches that the controller 3 is configured to carry out correcting/Error Correction Decoding of data read from the target unit storage region, using one of the LLR tables selected according to the determined order 1, 2,…, n, n+1).
Tai , in an analogous art, teaches that soft information from LLR lookup tables can be based on a physical location of a target unit storage region of a read operation (paragraph [0083] on page 7 of Tai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ogawa with the teachings of Tai by including use of determine an order in which the LLR tables are referred to, based on 

Rejection of claim 7:
See Steps S3 to S6 and paragraphs [0065]-[0072] on pages 3-4 of Ogawa.

Rejection of claim 10:
See Figure 5 and Paragraph [0076] on page 4 of Ogawa.

Rejection of claim 11:
Steps S2 and S9 in Figure 5 of Ogawa teaches carrying out correcting/LDPC decoding of data read from the target unit storage region using the selected LLR table, perform a hard bit reading using a preset read voltage and a hard bit BCH decoding processing on data read using the hard bit reading.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa; Masaru et al. (US 20150188577 A1, hereafter referred to as Ogawa), Tai; Ying .

Rejection of claim 4:
Paragraph [0019] on page 2 of Hsieh, in an analogous art, teaches a frame/block is a unit of erasing data from the nonvolatile semiconductor memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ogawa and Tai with the teachings of Hsieh by including use of a unit of erasing data from the nonvolatile semiconductor memory.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a unit of erasing data from the nonvolatile semiconductor memory, would have provided would have provided means for memory access (Paragraph [0019] on page 2 of Hsieh).

Rejection of claim 6:
Paragraph [0019] on page 2 of Hsieh.

Allowable Subject Matter
Claims 2-3, 5, 8-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious the features taught by claims 2-3, 5, 8-9 and 12-13. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claims 2-3, 5, 8-9 and 12-13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10763898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 1 of the current application and claim 1 of US 10763898 B2 are substantially identical except for the second limitation in the current application reciting .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-12 of U.S. Patent No. US 10763898 B2 to provide the broad interpretation as in current claims 1-13 of the current application.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that modifying claims 1-12 of U.S. Patent No. US 10763898 B2 to provide the broad interpretation as in current claims 1-13 of the current application would have been an obvious embodiment of the narrower claims 1-12 of U.S. Patent No. US 10763898 B2.

Cited Prior Arts
US 9633740 B1 is directed to operations of reading values from memory and converting read values into soft information including likelihood values, and is a good teaching reference.
first decoding operation, and was used in a 103 rejection, above.
US 20150256201 A1 is directed to a read control unit LLR tables and second LLR tables having respective readout voltages different from each other and is a good teaching reference.
US 20150188577 A1 is directed to a decoder for converting ECC frame dread out of a non-volatile semiconductor memory into likelihood information based on a set of lookup tables, and was used in a 103 rejection, above.
US 9916906 B2 is directed to a storage system comprising an SSD device whereby log likelihood ratio tables are periodically updated to improve the quality of the log likelihood ratio information due to voltage fluctuations and read data, and is a good teaching reference.
US 20150162057 A1 is directed to circuitry for adjusting reference voltages for a read channel of a memory, and is a good teaching reference.
US 20150149871 A1 is directed to a likelihood generator for mapping read patterns read from flash memory to likelihood values, which are used in a decoder operable to decode the likelihood values, and is a good teaching reference.
US 9397701 B1 is directed to the use of lifetime specific LLR tables whereby LLR’s representative of threshold voltage distributions for flash chips of a nonvolatile memory storage module, and is a good teaching reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112